MAYHAM, P. J.,
(dissenting.) The defendant Michael J. Varley executed his bond to one Frank Ferris, dated January 16, 1886, conditioned for the payment of the sum of $4,000, at the terms and in the manner therein specified, and, as collateral to such obligation, executed to the same Ferris his mortgage on certain real estate, which mortgage contained an insurance clause, conditioned that the buildings should be kept insured against loss or damage by fire to the amount of $1,000, for the benefit of the mortgagee. The bond and mortgage were duly assigned by Frank Ferris, the mortgagee, to Mark T. Ferris, April 1, 1887, who on the 27th day of April, 1888, duly assigned it to the plaintiff, and at the time of making such assignment guarantied the mortgage in the following words: “I hereby guaranty the payment of the within mortgage, according to its terms, until the same is reduced to three thousand dollars. Mark T. Ferris.” The interest was paid on this mortgage up to April 1,1889, and on the 1st of April, 1890, the following indorsement was made on the bond: “April 1st, 1890, received on the within $1,434, being $1,200 of principal and $234 interest to date, leaving a balance due of $2,700, with interest from date.” The case shows that before the commencement of this action the building insured on the mortgaged premises was destroyed by fire, and the insurance of $1,000 applied in part payment of the mortgage, and that at the' time of the commencement of the action the amount remaining unpaid upon the mortgage was $2,700. The trial judge held, in effect, that the application of the insurance money on the mortgage did not reduce the amount of the same to $3,000, within the terms of the guaranty, or its legal effect, and gave judgment against the appellant upon the guaranty. From that determination the guarantor appeals.
' On an examination of the facts, we think the trial judge was correct in his conclusion, and that the judgment should be affirmed on his opinion.